Citation Nr: 1146002	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Lewis E. Gelobter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Regional Office (RO) in Roanoke, Virginia, which determined that the Veteran was incompetent to handle disbursement of funds from his VA benefits.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is competent to handle his VA funds.  At his October 2011 hearing, the Veteran testified that he manages the funds that are sent to him by his fiduciary.  One of the checks is made out to the Veteran's landlord and the Veteran does take him that check.  The other check is made out to the Veteran and he uses that money to pay for transportation to the VA Medical Center, clothes, food, and other expenses.  He maintains a checking account.  He also manages his own Social Security Administration (SSA) disability benefits.  He does not miss payments or lose money.  He also testified that his problems with memory had improved since the evaluation upon which the finding of incompetency was based.  He testified that he had medication which helped with that.  He would like to have his own funds so that he could buy a house. 

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation. 38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where there is reasonable doubt about a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d). 

In this case, the finding of incompetency was based on a VA contract psychiatrist's October 2007 determination that the Veteran had cognitive deficits that were severe enough so that he should have a representative payee to help him manage his benefits. 

The Veteran has presented evidence that his condition has improved since October 2007 and that he is able to prudently manage the money he does receive, including his SSA disability benefits.  In light of this, the Veteran should be afforded a new examination in order to determine his level of competency.

Additionally, the Veteran reported receiving SSA disability benefits and those records could be relevant to assessing the Veteran's current competency to manage his benefit payments.  Therefore, those records should be obtained.

Also, given the other needed development herein, more recent VA treatment records should be obtained so as to provide information about the Veteran's current level of functioning.  The Veteran testified that he currently receives mental health treatment intermittently at the VA Medical Center in Washington, DC.

Accordingly, the case is REMANDED for the following actions:

1. Current VA treatment records for the Veteran should be obtained.  If these records do not exist or cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran and his attorney should also be notified of VA's inability to obtain the records.  

2.  The Veteran's SSA disability records should be obtained.  If these records do not exist or cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran and his attorney should also be notified of VA's inability to obtain the records.  

3.  The Veteran should then be afforded a VA examination to determine whether he is competent to handle the disbursement of his VA funds.  The examiner should provide an opinion as to whether the Veteran has the requisite mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  The examiner should review the claims file in conjunction with the evaluation.  All necessary tests and studies should be performed and all clinical findings reported in detail.  A complete rationale should be provided for the examiner's opinion.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



